Citation Nr: 0915448	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder as 
secondary to the Veteran's service-connected diabetes.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity, secondary 
to type II diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity, secondary 
to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to November 
1969, from February 1970 to August 1983, and from October 
1990 to March 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In February 2009 the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record. 

The issue of entitlement to service connection for an eye 
disorder as secondary to the Veteran's service-connected 
diabetes, is addressed in the REMAND portion of the decision 
below.


FINDING OF FACT

The Veteran's peripheral neuropathy is characterized by 
numbness and tingling in the feet and lower extremities, but 
not by moderate or severe incomplete paralysis of the sciatic 
nerve.




CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for diabetic peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 8520 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for diabetic peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated May 2004, May 
2005, and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  A May 2008 letter from the RO 
satisfied this duty.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran claims entitlement to ratings in excess of 10 
percent each for his service-connected diabetic peripheral 
neuropathy of both the left and right lower extremities.  In 
a September 2003 rating decision, the RO granted service 
connection for diabetic peripheral neuropathy of both the 
left and right lower extremities and feet, and assigned 
separate 10 percent disability ratings for each.  These 
ratings were continued in a December 2005 rating decision.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disabilities involving a neurological disorder are ordinary 
rated in proportion to the impairment of motor, sensory or 
mental function.  Under Diagnostic Code 8520, for paralysis 
of the sciatic nerve, an 80 percent rating is warranted where 
the paralysis is complete, the foot dangles and drops, there 
is no active movement possible of muscles below the knee, or 
flexion of the knee is weakened or lost.

For incomplete paralysis of the sciatic nerve a 60 percent 
rating is warranted where the paralysis is severe, with 
marked muscular atrophy; a 40 percent rating is warranted 
where the symptoms are moderately severe; a 20 percent rating 
is warranted where the symptoms are moderate, and a 10 
percent rating is warranted where the symptoms are mild.  

The term "incomplete" paralysis indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When the involvement is whole sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral movement; when 
bilateral the rating should include the application of the 
bilateral factor.  38 C.F.R. § 4.124a (2008). 

As mentioned above, the Veteran contends that his service-
connected diabetic peripheral neuropathy of the left and 
right lower extremities warrants a rating in excess of 10 
percent disabling.  

VA records show that in September 2005 the Veteran underwent 
an examination for his peripheral nerves.  The examination 
report noted that the Veteran has numbness, paresthesias, and 
pain on the bottom of his feet.  The examiner determined that 
there was no motor impairment and that muscle strength was 
normal, but that there was some decreased sensory tactile 
sensation.  No muscle atrophy, abnormal muscle tone, abnormal 
movement, abnormal plantar reflex or function impairment was 
noted.  The examiner concluded that the Veteran's peripheral 
neuropathy was mild.  Treatment records from October 2005 
indicate a similar diagnosis.  The examiner found the 
Veteran's plantar response and propioception to be normal.  

In February 2007 the Veteran underwent an additional VA 
examination.  The Veteran reported numbness of both feet.  
Sensation was found intact with a Semmes-Weinstein 
monofilament test.  A normal plantar response was noted and 
propioception was intact.  

In his February 2009 hearing before the Undersigned Veterans 
Law Judge, the Veteran stated that he was unable to sit at 
his computer all day at work because his feet would get numb 
and his legs would tingle.  He reported that he was 
transferred to another job where he was able to stand up 
regularly and that this prevented his legs from tingling and 
going numb.  The Veteran also reported that he feels as 
though his lower extremities are swelling and "kind of slow 
to step on."  

Based on the evidence of record, the Board finds that while 
separate 10 percent ratings are warranted for peripheral 
neuropathy of the right and left lower extremities, there is 
no evidence of record to support a rating in excess of 10 
percent for each lower extremity.  There have been no 
objective manifestations of moderate incomplete paralysis of 
the sciatic nerve.

The Board has also considered rating the Veteran's service-
connected disabilities under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the Veteran of a higher disability rating.  
The assignment of a particularly Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Throughout the appeal period there has been no objective 
medical evidence of moderate incomplete paralysis of the 
external popliteal nerve (Diagnostic Code 8521); moderate 
incomplete paralysis of the musculocutaneous nerve 
(Diagnostic Code 8522); moderate incomplete paralysis of the 
anterior tibial nerve (Diagnostic Code 8523); moderate 
incomplete paralysis of the internal popliteal nerve 
(Diagnostic Code 8524); moderate incomplete paralysis of the 
posterior tibial nerve (Diagnostic Code 8525); or moderate 
incomplete paralysis of the anterior crural nerve (Diagnostic 
Code 8226).  38 C.F.R. § 4.124a.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Veteran's service-
connected disorder is adequately rated under the available 
schedular criteria.  The objective findings of physical 
impairment are well documented.  The Board recognizes the 
Veteran's statement concerning how his condition limits his 
daily activities and employment and finds them to be of 
probative value.  However, pain and some degree of 
interference with employment are taken into account within 
the regular evaluation criteria.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Because a preponderance of the evidence is against a rating 
in excess of 10 percent for both the Veteran's right and left 
lower extremity diabetic peripheral neuropathy, the benefit-
of-the-doubt doctrine does not apply and an increased rating 
must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity, secondary to type II 
diabetes mellitus, is denied.

A disability rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity, secondary to type II 
diabetes mellitus, is denied.


REMAND

The Veteran also seeks service connection for an eye disorder 
as secondary to his service-connected type II diabetes 
mellitus.  Additional action is necessary before the Board 
decides this claim.

Review of the record reveals that in September 2003 the 
Veteran was granted service connected for type II diabetes 
mellitus.  In March 2004 the Veteran submitted a claim for 
service connection for glaucoma as secondary to his service-
connected type II diabetes mellitus.  Based on a July 2004 VA 
examination the RO denied this claim in an August 2004 rating 
decision.  In May 2005 the Veteran again requested service 
connection for his eyes, this time claimed as blurred vision.  
A December 2005 rating decision denied service connection on 
this basis and the Veteran appealed.  The Veteran was 
afforded an additional VA examinations in September 2005 and 
June 2006.  Although these examinations did note that the 
Veteran's glaucoma was less likely than not related to his 
diabetes, none of the opinions addressed whether or not the 
Veteran's service-connected diabetes mellitus, alone or with 
other service-connected disabilities, may have aggravated his 
glaucoma.

The duty to assist includes obtaining the opinion of a VA 
physician with respect to pertinent medical questions, 
including any possible relationship between a service-
connected disorder and non-service connected disorder.  Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to provide any treatment 
records not currently in the claims file 
pertaining to treatment or evaluation of 
any eye condition, or to provide the 
identifying information and any necessary 
authorization to enable the RO/AMC to 
obtain such evidence on his behalf.  
Document any attempt to obtain such 
records.  If the RO/AMC is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  Schedule the Veteran for a VA 
examination to determine whether it is at 
least as likely as not that the Veteran's 
glaucoma was caused or worsened by the 
Veteran's service-connected diabetes 
mellitus.  The claims folder should be 
made available to the examiner for 
review.  The examiner is asked to 
consider that the term "worsened" means 
a permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to natural progression, 
as contrasted to a worsening of symptoms.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


